Citation Nr: 0930681	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-24 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
December 1945.  He died in November 2004.  The appellant is 
the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to his death, service connection was in effect for 
bilateral pes planus, rated as 50 percent disabling; 
posttraumatic stress disorder (PTSD), rated as 30 percent 
disabling; and ascariasis and infectious hepatitis, each 
separated rated as zero percent disabling.  The Veteran's 
combined rating was 70 percent from June 26, 2002, and a 
total rating based on individual unemployability had been in 
effect since June 26, 2002.

2.  The Veteran died in November 2004, and the appellant 
filed her claim for DIC benefits in February 2005.

3.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty or for at least 10 years preceding 
his death and he was not a prisoner of war.  Nor would he 
have been in receipt of such compensation, but for clear and 
unmistakable error in a prior decision.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 
(2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the appellant's DIC claim under 38 U.S.C.A. 
§ 1318, VCAA notice is not found to be required.  Indeed, 
such claim cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).

With regard to the duty to assist, it is noted that VA has 
obtained the deceased Veteran's service treatment records and 
VA records.  The appellant has provided VA with a Certificate 
of Death and some private medical evidence, but has not 
requested VA's assistance in obtaining any evidence.  Again, 
the Board's determination involves a question of law and does 
not turn on a factual dispute.  Consequently, there is no 
additional evidence that could be obtained to substantiate 
the claim, and no further action is required to comply with 
the Veterans Claims Assistance Act or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).  In any event, all 
known and available records relevant to the issue on appeal 
have been obtained and associated with the claims file, and 
the appellant has not contended otherwise.  Thus no further 
development is required and the appellant is not prejudiced 
by a final adjudication at this time.

Legal Criteria, Factual Background & Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  In pertinent part, 38 
U.S.C.A. § 1318 authorizes the payment of DIC to a surviving 
spouse in cases where a veteran's death was not service-
connected, provided that the veteran was in receipt of or 
"entitled to receive" compensation at the rate of a 100 
percent (total) rating due to service-connected disability 
for a period of at least 5 years from the date of his 
discharge or release from active duty, for 10 or more years 
immediately preceding his death or for a continuous period of 
not less than one year immediately preceding death, if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 C.F.R. § 3.22.

For purposes of this section, "entitled to receive" means 
that at the time of death, the veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because; (1) VA was paying the 
compensation to the veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. § 
5314 to offset an indebtedness of the veteran; (3) the 
veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA rating decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts were unknown, but the veteran otherwise 
was entitled to continued payment based on a total service-
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

At the outset, the Board notes that pursuant to Rodriguez v. 
Peake, 511 F.3d 1147 (Fed Cir. 2008), it need not review 
whether there is any other disorder of record that could have 
been service connected and then assigned a total rating.  In 
Rodriguez, the Federal Circuit Court determined that the 
theory of hypothetical entitlement need not be applied.  
Rodriquez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).  In any 
event, in this case, there was no claim pending for DIC 
benefits claimed under the provisions of 38 U.S.C.A. § 1318 
on January 21, 2000, as the appellant filed her claim for DIC 
benefits in February 2005.  Hypothetical entitlement is not 
for application in this case.  

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits have not been met.  First, the Veteran plainly did 
not meet the durational requirement for a total disability 
rating in existence during his lifetime under 38 U.S.C.A. § 
1318.  The Veteran died in November 2004.  At the time of his 
death, service connection was in effect for bilateral pes 
planus, rated as 50 percent disabling; PTSD, rated as 30 
percent disabling; and ascariasis and infectious hepatitis, 
each separated rated as zero percent disabling.  The 
Veteran's combined rating was 70 percent from June 26, 2002, 
and a total rating based on individual unemployability had 
been in effect since June 26, 2002.  Prior to this date, a 50 
percent evaluation was the highest disability rating that the 
Veteran had been assigned.  Thus, the Veteran was not rated 
as totally disabling for a period of at least 5 years from 
the date of his discharge or release from active duty or for 
at least 10 years preceding his death.  

Second, the evidence does not show, and the appellant does 
not assert, that he was a prisoner of war.  38 C.F.R. § 3.22.

Third, the next question for consideration is whether either 
of the aforementioned duration requirements for a total 
rating so as to satisfy 38 U.S.C.A. § 1318 would have been 
met, but for CUE in a decision on a claim filed during the 
Veteran's lifetime.  In this case, neither the Veteran, 
during his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
rating actions that would have entitled the Veteran to a 
total rating at any time.  See Andre v. Principi, 301 F.3d 
1354 (Fed. Cir. 2002) (noting that any claim of CUE must be 
pled with specificity).  Accordingly, the appellant has not 
established a valid claim of CUE at this time.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively.  In this regard, 
the Board has identified no such records.  

Accordingly, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  In a case where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

According to his death certificate, the Veteran died in 
November 2004, with the immediate cause of death listed as 
ventricular fibrillation, due to or as a consequence of 
cardiomyopathy, due to or a consequence of valvular heart 
disease.  Again, at the time of his death, service connection 
was in effect for bilateral pes planus with midfoot collapse 
and degenerative arthritis, PTSD, ascariasis and infectious 
hepatitis.  The combined disability rating for the Veteran's 
service-connected disabilities at the time of death was 70 
percent and he was in receipt of a TDIU.

Of record is a February 2006 letter from D.F.J., M.D.  In 
this letter, this doctor noted the late Veteran's history of 
progressive heart difficulties with atrial fibrillation, 
congestive heart failure and eventual aortic valve 
replacement in 1994.  Following the aortic valve replacement, 
he related that the Veteran was stabilized medically and did 
well with chronic anticoagulation for several years, until 
his hospitalizations for heart difficulties began to 
accelerate around 2001, at which time pedal edema was noted.  
He outlined a subsequent history of prolonged hospitalization 
for endocarditis, arrhythmia management and congestive heart 
failure from February to March 2004.  He further explained 
that after this hospitalization the Veteran was eventually 
transferred to a nursing home and ultimately to his home with 
home health care and physical therapy, which failed in large 
part related to the Veteran's foot condition.  He concluded 
that the believed that the Veteran's lack of ability to 
rehabilitate resulted in accelerated debility from a cardiac 
perspective and significantly contributed to the Veteran's 
death.  

As such, in this case a medical opinion is necessary to 
decide this claim.  Dr. D.F.J.'s letter suggests that the 
Veteran's demise may be attributable, in some manner, to his 
service-connected pes planus.  Accordingly, the Board is of 
the opinion that VA is required to obtain a medical opinion 
in this case.  See generally, McLendon v. Nicholson, 20 Vet. 
App. 79, 84-86 (2006).

The Board also notes that the records pertaining to the 
Veteran's hospitalization, subsequent nursing home stay and 
home-based physical therapy, as well as his death, should be 
obtained and associated with the claims file.  See 38 C.F.R. 
§§ 3.159(b), (c)(1).  

Finally, although it appears as though the appellant has 
actual knowledge of the Veteran's service-connected 
disabilities, correspondence issued to the appellant in 
February 2005 did not meet the requirements set forth in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  Indeed, it informed 
her that to substantiate the claim, the evidence must show 
that the Veteran either died while on active duty or that he 
died "from a service-connected injury or disease."  The 
correspondence did not inform her of the disabilities for 
which service connection was in effect at the time of the 
Veteran's death, or advise her that the claim could be 
substantiated by evidence showing that the Veteran's service-
connected disorders caused or contributed substantially or 
materially to cause his death, however.  Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  To ensure complete due process 
compliance, corrective action in this regard is needed.  38 
U.S.C.A. § 5103(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disabilities for which service connection 
was in effect at the time of the Veteran's 
death, and explain what information or 
evidence is necessary to substantiate a 
claim for service connection for the cause 
of a Veteran's death.  The letter must 
specifically inform the appellant which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the AMC/RO will attempt to obtain on her 
behalf.

2.  Also, ask the appellant to provide the 
name and address for the records 
pertaining to the Veteran's 
hospitalization, subsequent nursing home 
stay and home-based physical therapy, as 
well as his death.  After obtaining the 
requisite information and authorization(s) 
for release, obtain those records and 
associate them with the claims folder.  
All efforts made should be documented in 
the claims file.  If the records cannot be 
obtained the appellant should be apprised 
of such and given an opportunity to submit 
those reports.

3.  Thereafter, arrange for an appropriate 
VA examiner to review the claims folder.  
The examiner should be requested to opine 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's service-connected pes 
planus, or any other service-connected 
disability, caused or contributed 
substantially or materially to cause his 
death, or combined to cause death, or 
aided or lent assistance to the production 
of death.  The opinion of the physician 
should be associated with the claims 
folder. 

All opinions expressed by the examiner 
should be accompanied by a complete 
rationale.  If the examiner determines 
that the requested opinion cannot be 
provided without resort to mere 
speculation then he or she must discuss 
why an opinion is not possible.

4.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


